DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/10/2020, 8/23/2019 and 3/21/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding claim 1, the claim recites a series of steps for processing a computational model using a plurality of compute nodes. (1) Claim recites a process which is directed to a statutory category. (2) Next, the claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of “determining a nucleic acid sequence, comprising obtaining signal data from a nucleic acid sequencing procedure”. As such the claim is merely an abstract idea in the form of mathematical correlations. The wording of the claim does not imply the use of any technical means (e.g. a computer) or measuring steps (e.g. related to the measuring parameters of the nucleic acids), but only refers to obtaining the data, and processing them in order to determine a nucleic acid sequence.  These steps can be performed a purely mental act not requiring any technical means. As such the claim is an abstract idea. (3) Next, the claim as a whole is analyzed to determine if there are additional limitations recited in the claim such that the claim amounts to significantly more than an abstract idea.  Therefore, the claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible. 
Regarding dependent claims 2-21, the Examiner believes analysis of said claims produce similar results (abstract idea, and no additional limitations that amount to significantly more than an abstract idea). 
Regarding claim 22, the claim recites a series of steps for processing a computational model using a plurality of compute nodes. (1) Claim recites a process which is directed to a statutory category. (2) Next, the claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of “determining a nucleic acid sequence, comprising obtaining signal data from a nucleic acid sequencing procedure”. As such the claim is merely an abstract idea in the form of mathematical correlations. The wording of the claim does not imply the use of any technical means (e.g. a computer) or measuring steps (e.g. related to the measuring parameters of the nucleic acids), but only refers to obtaining the data, and processing them in order to determine a nucleic acid sequence.  These steps can be performed a purely mental act not requiring any technical means. As such the claim is an abstract idea. (3) Next, the claim as a whole is analyzed to determine if there are additional limitations recited in the claim such that the claim amounts to significantly more than an abstract idea. The claim provides additional limitations such as the use of a processor and memory. However, such are generic components that perform function(s) accordingly. Therefore, the claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomaney et al. (US Patent Appl. Pub. No. 2009/0024331 A1).
[Re claim 1] Tomaney discloses the method of determining nucleic acid sequences, comprising: (a) obtaining signal data from a nucleic acid sequencing procedure carried 5out on an array of nucleic acid features (see paragraphs [0010], [0055], [0059]); (b) extracting signals from each nucleic acid feature to produce multiple extracted signal traces, wherein each extracted signal trace correlates signal characteristics with sequencing cycle for a particular nucleotide type at a particular nucleic acid feature (see paragraphs [0035], [0054], [0057], [0068]-[0071] and figures 9-10);  10(c) comparing the extracted signal traces for different nucleotide types at each of the features, thereby distinguishing an extracted signal having a characteristic of a candidate base call from extracted background signals for each cycle at each feature (see paragraphs [0068], [0074]-[0078], [0081], [0092], [0118], [0162] and Figure 8: extracting signals by removing background noise, and calling bases from color assigned pulse data); (d) applying a baseline adjustment to each extracted signal trace based on the extracted background signals, thereby obtaining an adjusted signal trace for each 15nucleotide at each feature  (see paragraph [0077], [0120]-[0122]: a baseline signal is estimated and subtracted from each trace generated by the four colors used as labels in the sequencing process; Figures 10 and 13 show baseline corrected traces (pulse spectra) of four dyes in one single plot) ; (e) comparing the adjusted signal traces for different nucleotide types at each of the features, thereby distinguishing adjusted signals having characteristics of a base call from adjusted background signals for each cycle at each feature, whereby nucleic acid sequences are determined from the sequence of the base calls at each of the 20features (see paragraphs [0136], [0137]: base-calling based on the extracted signal traces).
[Re claims 2-5 and 7-9] Refer to the signals comprising luminescent signals and selecting signals based on their intensity.  Reference Tomaney is based on the analysis of luminescent signals and detection of the signal having the highest intensity as the candidate base call, wherein the signals derived from other nucleotides are extracted as background (see paragraphs [0054], [0057], [0117]-[0122], [0125] and Figures 9 and 10).
[Re claims 11 and 12] Tomaney also discloses the method wherein applying a smoothing function and an interpolation function to baseline data (see paragraphs [0120] and [0122]).
[Re claims 15-20] Refer to standard methods used in sequencing-by-incorporation methods, which are described in Tomaney in paragraphs [0053]- [0057] (use of exogenous fluorescent labels; removable extension terminating groups on the 5'-position of the added nucleotide; a ternary complex of a polymerase, the template strand and the nucleotide is implicit in primer extension methods).
[Re claim 22] Tomaney discloses a computer system, comprising: one or more processors;  10one or more computer-readable storage media having stored thereon signal data from a nucleic acid sequencing procedure carried out on an array of nucleic acid features; and one or more computer-readable storage media storing program code that, when executed by the one or more processors, causes the computer system to implement a 15method for determining nucleic acid sequences (the method of Tomaney is computer-implemented in paragraph [0010] and figure 1), the program code comprising: (a) code for extracting signals from each nucleic acid feature to produce multiple extracted signal traces, wherein each extracted signal trace correlates signal characteristics with sequencing cycle for a particular nucleotide type at a particular nucleic acid feature (see paragraphs [0035], [0054]-[0055], [0057], [0059], [0068]-[0071] and figures 9-10);  20(b) code for comparing the extracted signal traces for different nucleotide types at each of the features, thereby distinguishing an extracted signal having a characteristic of a candidate base call from extracted background signals for each cycle at each feature (see paragraphs [0068], [0074]-[0078], [0081], [0092], [0118], [0162] and Figure 8: extracting signals by removing background noise, and calling bases from color assigned pulse data); (c) code for applying a baseline adjustment to each extracted signal trace 25based on the extracted background signals, thereby obtaining a adjusted signal trace for each nucleotide at each feature (see paragraph [0077], [0120]-[0122]: a baseline signal is estimated and subtracted from each trace generated by the four colors used as labels in the sequencing process; Figures 10 and 13 show baseline corrected traces (pulse spectra) of four dyes in one single plot) ; and (d) code for comparing the adjusted signal traces for different nucleotide types at each of the features, thereby distinguishing adjusted signals having characteristics of a base call from adjusted background signals for each cycle at48Attorney Docket No.: 097128-1131281-031US1 Client Ref. OMNI-024.UTLeach feature, whereby nucleic acid sequences are determined from the sequence of the base calls at each of the features (see paragraphs [0136], [0137]: base-calling based on the extracted signal traces).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/           Primary Examiner, Art Unit 2895